PER CURIAM
Appellant seeks reversal of a judgment committing him for a period not to exceed 180 days. ORS 426.130. He assigns error to the trial court’s ruling that, because of a mental disorder, he was a danger to himself or was unable to provide for his basic needs. ORS 426.005(l)(e). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse the judgment of commitment.
Reversed.